        Case 3:20-cr-00029-WBS-DLB Document 30 Filed 09/09/20 Page 1 of 5




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for KEITH MORENO

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 3:20-cr-00029-WBS-DLB

12                 Plaintiff,                              STIPULATION TO CONTINUE
                                                           MOTION DEADLINES AND TRIAL
13          v.
                                                           DATES
14   KEITH MORENO                                          (First Request)

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Rene L. Valladares,
18   Federal Public Defender, and KATE BERRY, Assistant Federal Public Defender, counsel for
19   KEITH MORENO, Nicholas A. Trutanich, United States Attorney, and PENELOPE JO
20   BRADY, Assistant United States Attorney, counsel for the United States of America, that the
21   calendar call be continued to January 4, 2021, at 10:00 a.m., and the trial be continued to
22   February 9, 2021, at 8:30 a.m.
23          The Stipulation to continue is entered into for the following reasons:
24          1.     First, the failure to grant this continuance would deny counsel for the
25   defendant the reasonable time necessary for effective preparation, taking into account the
26   exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
        Case 3:20-cr-00029-WBS-DLB Document 30 Filed 09/09/20 Page 2 of 5




 1          2.      The client is currently on bond and does not oppose the continuance.
 2          3.      Counsel for the defendant will need additional time to conduct investigation in
 3   this case in order to determine whether there are any pretrial issues that must be litigated and
 4   whether the case will ultimately go to trial or resolved through negotiations.
 5          4.      The additional time requested herein is not sought for purposes of delay, but
 6   merely to allow counsel for the defendant sufficient time to complete necessary research,
 7   prepare and submit appropriate pretrial motions.
 8          5.      The proposed date would allow counsel to represent other clients zealously and
 9   still allow for meaningful investigation and litigation of this case, including the filing of
10   pretrial and trial motions.
11          6.      Denial of this request for continuance would deny counsel for the defendant
12   sufficient time to effectively and thoroughly prepare and submit pretrial motions and notices
13   of defense, taking into account the exercise of due diligence.
14          7.      Additionally, denial of this request for continuance could result in a
15   miscarriage of justice. The additional time requested by this stipulation is excludable in
16   computing the time within which the trial herein must commence pursuant to the Speedy Trial
17   Act, § 3161(h)(7)(A), considering the factors under Title 18, United States Code §§
18   3161(h)(7)(B)(i) and 3161(h)(B)(iv).
19          This is the first stipulation to continue filed herein.
20          DATED this September 3, 2020.
21
22      RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
        Federal Public Defender                            United States Attorney
23
24   By:_ /s/ Kate Berry _____________                 By:_ /s/ Penelope Jo Brady _______
        KATE BERRY                                         PENELOPE JO BRADY
25     Assistant Federal Public Defender                   Assistant United States Attorney
         Counsel for Keith Moreno                           Counsel for United States
26
                                                       2
        Case 3:20-cr-00029-WBS-DLB Document 30 Filed 09/09/20 Page 3 of 5




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 3:20-cr-00029-WBS-DLB
 4
                    Plaintiff,                              FINDINGS OF FACT,
 5                                                          CONCLUSIONS OF LAW AND
            v.
                                                            ORDER
 6
     KEITH MORENO,
 7
                    Defendant.
 8
 9                                       FINDINGS OF FACT
10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds that:
12          1.      The continuance is necessary for the following reasons. First, the failure to
13   grant this continuance would deny counsel for the defendant the reasonable time necessary for
14   effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.
15   § 3161(h)(7)(B)(iv).
16          2.      The client is on bond and does not oppose the continuance.
17          3.      Counsel for the defendant will need additional time to conduct investigation in
18   this case in order to determine whether there are any pretrial issues that must be litigated and
19   whether the case will ultimately go to trial or resolved through negotiations.
20          4.      The additional time requested herein is not sought for purposes of delay, but
21   merely to allow counsel for the defendant sufficient time to complete necessary research,
22   prepare and submit appropriate pretrial motions.
23          5.      The proposed date would allow counsel to represent other clients zealously and
24   still allow for meaningful investigation and litigation of this case, including the filing of
25   pretrial and trial motions.
26          6.      Denial of this request for continuance would deny counsel for the defendant
                                                     3
        Case 3:20-cr-00029-WBS-DLB Document 30 Filed 09/09/20 Page 4 of 5




 1   sufficient time to effectively and thoroughly prepare and submit pretrial motions and notices
 2   of defense, taking into account the exercise of due diligence.
 3          7.      Additionally, denial of this request for continuance could result in a
 4   miscarriage of justice. The additional time requested by this stipulation is excludable in
 5   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 6   Act, § 3161(h)(7)(A), considering the factors under Title 18, United States Code §§
 7   3161(h)(7)(B)(i) and 3161(h)(B)(iv).
 8          This is the first stipulation to continue filed herein.
 9
                                       CONCLUSIONS OF LAW
10
            The ends of justice served by granting said continuance outweigh the best interest of
11
     the public and the defendant in a speedy trial, since the failure to grant said continuance
12
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient
13
     time and the opportunity within which to be able to effectively and thoroughly prepare for
14
     trial, taking into account the exercise of due diligence.
15
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
16
     United States Code, Section 3161 (h)(7)(A), when the considering the factors under Title 18,
17
     United States Code, Section 3161(h)(7)(B)(i) and (iv).
18
19
20
21
22
23
24
25
26
                                                       4
        Case 3:20-cr-00029-WBS-DLB Document 30 Filed 09/09/20 Page 5 of 5




 1                                             ORDER

 2          IT IS THEREFORE ORDERED that the Trial Confirmation Hearing is set for
 3   January 4, 2021 at 10:00 a.m.; and the trial is set for February 9, 2021 at 9:00 a.m.
 4
 5          IT IS SO ORDERED.
 6
 7          Dated: September 4, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    5
